IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: PROPOSED CONSTITUTIONAL                : No. 29 MM 2016
AMENDMENT 1, BALLOT QUESTION                  :
                                              :
                                              :
PETITION OF: PENNSYLVANIA SENATE              :
MAJORITY CAUCUS, SENATE                       :
PRESIDENT PRO TEMPORE JOE                     :
SCARNATI, AND SENATE MAJORITY                 :
LEADER JAKE CORMAN                            :

                                        ORDER


PER CURIAM
      AND NOW, this 23rd day of March, 2016, it is hereby ordered as follows:

      (1) The Application for Leave to File Reply Brief is GRANTED.

      (2) The Application to Withdraw Request for Oral Argument is GRANTED.

      (3) The Application to Hold the Matter in Suspense is DISMISSED AS MOOT.

      (4) The Praecipe to Withdraw Praecipe to Discontinue Emergency Application for

      Emergency Relief is treated as an Application and is GRANTED.

      (5) The Praecipe to Discontinue the Emergency Application for Extraordinary

      Relief, treated as an application, is DISMISSED AS MOOT.

      (6) The Emergency Application for Extraordinary Relief is DENIED.

      (7) The Joint Application for Extraordinary Relief and Approve Parties’ Stipulated

      Resolution is DENIED; such denial should not be construed as condoning or

      constraining any future legislative or executive action by the parties.



      Chief Justice Saylor did not participate in the consideration or decision of this

matter.